Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Gurpartap Singh Basrai, President, Director,President, Chief Executive and Operating Officer, Treasurer, and Secretary of Ranger Gold Corp. (the “Company”) certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K of the Company for the year ended March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities ExchangeAct of 1934 and information contained in that Form 10-K fairly presents, in all material respects, the financial condition andresultsof operations of the Company. Dated: May 21, 2012 By: /s/ Gurpartap Singh Basrai Name: Gurpartap Singh Basrai Title: Director, President, Chief Executive Officer, Chief Operating Officer, Treasurer, and Secretary (Principal Executive, Financial & Accounting Officer)
